Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 24, 1995, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant was employed until March 1994 as a teacher and administrator at New York Medical College. In August 1993, he had incorporated and became president of "Surgical Innovators”, a business intended to develop ideas for surgical instrument manufacturers. After claimant left his academic position in March 1994, the Board found him ineligible for unemployment insurance benefits on the ground that he was not totally unemployed. We affirm.
A claimant who is a principal in an active corporation is not totally unemployed, even if the corporation is unprofitable (see, Matter of Ha-Dong Song [Hudacs], 205 AD2d 820; Matter of Egbuna [Hudacs], 198 AD2d 577, 578). Here, claimant had established a corporate checking account and a post office address for his business. He had also attended medical conferences and contacted manufacturers in an effort to engender business. We conclude that substantial evidence in the record supports the Board’s decision that claimant was not totally unemployed.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.